Davies, J.
Plaintiff sues for “ services rendered in connection with an appeal,” and it appears that the services consisted in substance of the successful preparation and argument of an appeal from an order of the fire department of New York city to the board of standards and appeals, for which, under a written agreement between these parties, a percentage fee is claimed to be due.
Upon the trial, defendant rested upon plaintiff’s testimony, and asked for dismissal upon the ground that the claim and agreement was for the rendition by a corporation of legal services, and, therefore, violative of section 280 of the Penal Law and against public policy and void.
In People ex rel. Floersheimer v. Purdy (221 N. Y. 481), relied upon by both plaintiff and defendant herein, it would appear that the decisive element applicable herein was that the corporation was active in procuring a Supreme Court “ writ.”
Mr. Justice Dowling, in the case of Tenenbaum v. Higgins (190 App. Div. 861), decided that the services alleged in complaint were not against the Penal Law provisions, where they are merely to act as agent before the tax board, especially as the Tax Law permits an appearance by agent acquainted with the facts. The court, however, decided that a statutory body such as a tax *688commission is administrative, and not judicial, and that, therefore, appearance before it is not “ the practice of the law.”
As the board of standards and appeals is of the same statutory nature, I am constrained, against my personal opinion, to hold that this case is decisive up to the present herein, and, therefore, must give judgment for the plaintiff.